                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


TIMOTHY C. BLACK,
                     Plaintiff,                        8:19-CV-395
       vs.
                                                       JUDGMENT
C.R. BARD, INC. and BARD
PERIPHERAL VASCULAR, INC.,
                     Defendants.


      On the parties' stipulation of dismissal with prejudice (filing 39), this

case is dismissed with prejudice, with each party to pay their own costs and

attorney's fees.



      Dated this 7th day of May, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
